Citation Nr: 0922537	
Decision Date: 06/16/09    Archive Date: 08/12/09

DOCKET NO.  06-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May to 
November 1956.  Prior to that - during 1955 and 1956, and 
since - from 1956 to June 1985, he also served in the U.S. 
Army Reserves (USAR), including on active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

Before addressing the claims on appeal, the Board finds that 
additional development is required.  

The Veteran contends he has bilateral hearing loss and 
recurrent tinnitus due to acoustic trauma sustained during 
his 30 years of service in the reserves, including on 
ACDUTRA, from annual trainings including firing combat 
weapons and using explosive devices such as hand grenades.  
He says he never wore ear protection during these exercises 
and that, in his work as a civilian accountant since his 
military service ended, his job has not required exposure to 
loud noises, so no reason to believe his hearing loss and 
tinnitus are attributable to anything other than the noise 
exposure he experienced in the military.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) 
(2008).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from injury (but not disease) incurred in the 
line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. 
§ 3.6(a), (d).  Accordingly, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty or 
ACDUTRA or from injury (but not disease) incurred or 
aggravated while performing INACDUTRA.  Id.  See also 
38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  ACDUTRA includes full time duty performed by 
members of the Armed Forces Reserves or the National Guard of 
any state.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty 
other than full time duty performed by a member of the 
Reserves or the National Guard of any state.  38 C.F.R. § 
3.6(d).

Here, with regard to the Veteran's ACDUTRA records, VA must 
attempt to obtain records from a Federal department agency 
until it is reasonably certain that the records do not exist 
or that any further efforts to obtain the records would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3), (e)(1).  If VA determines that continued searching 
would be futile, then VA must provide the claimant an 
explanation of how service records are maintained, why the 
search that was undertaken constitutes a reasonably 
exhaustive search, and why further efforts (e.g., inquiries 
directed to the named facilities, if they are still 
operational) are not justified.  See Godwin v. Derwinski, 1 
Vet App. 419, 425 (1991).

Unfortunately, the exact times the Veteran served on ACDUTRA 
remain unclear.  Some of his periodic physical examination 
records from his reserve service, from November 1956 to June 
1985, are available.  However, these records appear to be 
incomplete, so the RO/AMC must verify that all available 
medical records concerning his service in the reserves are on 
file for consideration in this appeal.  This, in turn, may 
indicate whether there are additional records not presently 
on file of complaint, treatment, or diagnosis of acoustic 
trauma, hearing loss, or tinnitus during his USAR service-in 
particular, during his potential periods of ACDUTRA.  As it 
stands presently, there is only a USAR retirement point's 
form listing the total active duty days per year of the 
Veteran's service in the reserves, but without also 
specifying the actual dates he was on ACDUTRA.  So, on 
remand, the RO/AMC must attempt to ascertain these specific 
dates.

VA has thus far failed to satisfy its duty to assist the 
Veteran with his claims by not verifying his specific periods 
of ACDUTRA, and by not obtaining any potentially relevant 
medical and personnel records concerning his service in the 
reserves.  These records are essential to resolution of these 
claims because, as already mentioned, he is alleging that his 
bilateral hearing loss and tinnitus began during his ACDUTRA 
service in the Army reserves over the course of some thirty 
odd years.  

The Veteran also needs to be reexamined to determine whether 
his bilateral hearing loss and tinnitus are attributable to 
his military service, in particular to his ACDUTRA service in 
the reserves at various times from November 1956 to 
June 1985.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Concerning this, the Veteran's service treatment records 
(STRs) regarding his active duty in the Army do not mention 
any problems with hearing loss, tinnitus or instances of 
acoustic trauma or treatment.  This includes his separation 
examination in October 1956, which was unremarkable for any 
hearing loss and, instead, on the whispered voice test showed 
15/15 hearing acuity, bilaterally, indicating normal hearing.  
There also is no indication of hearing loss or tinnitus 
during the immediately ensuing years, such as in the way of 
relevant complaints or a continuing history of private or VA 
treatment.  But during the course of his several years of 
additional service in the reserves from November 1956 to 
June 1985, there are indications in the records of his few 
available periodic physical examinations that the Veteran 
began experiencing hearing loss at levels sufficient to be 
considered an actual disability by VA standards.



With regard to claims specifically for service connection for 
hearing loss, for purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

Here, an August 1976 audiogram shows hearing loss over 40db 
at the 4000 Hz frequency, satisfying 38 C.F.R. § 3.385.  It 
is unclear, however, whether this developing hearing loss is 
attributable to noise exposure during the Veteran's ACDUTRA 
service, as he is alleging, or even his prior active duty in 
the Army, or instead from factors unrelated to his military 
service during either active duty or ACDUTRA.

Of record are medical opinions regarding the etiology of the 
Veteran's bilateral hearing loss and tinnitus, which indicate 
that his existing service treatment records were reviewed.  A 
private physician's statement from Dr. J.B., in August 2004, 
diagnosed the Veteran with bilateral hearing loss of a 
majority sensorineural nature.  Dr. J.B. also diagnosed 
bilateral tinnitus, indicating it is worse in the Veteran's 
right ear.  Dr. J.B. went on to conclude that the Veteran's 
bilateral hearing loss and tinnitus are more than likely 
related to noise exposure incurred while he was in the Armed 
Forces.  In coming to this conclusion, Dr. J.B. reiterated 
that he had reviewed the Veteran's military record and had 
noted the Veteran's reported history of significant noise 
exposure in the Army for 30 years.

In a similar vein, the January 2004 VA audiological 
compensation examiner also attributed the Veteran's bilateral 
hearing loss to noise trauma from Army service, with the 
benefit of claims file review.  Significantly, this VA 
examiner also noted the Veteran had served 30 years in the 
Army.



Notably, however, the January 2004 VA examiner found only 
unilateral tinnitus, that is, affecting the Veteran's right 
ear only.  There was no such diagnosis pertaining to his left 
ear.  The examiner also offered an opinion specifically 
discounting the notion that the Veteran's then current 
tinnitus affecting his right ear was related to his military 
service.  This VA examiner's opinion conflicts with the 
positive nexus opinion from Dr. J.B.  But importantly, 
neither the VA examiner's opinion nor Dr. J.B.'s made the 
necessary critical distinctions as to the extent of 
the Veteran's service, in other words insofar as whether they 
were considering him to have served continuously from 1956 to 
1985 or, as has been indicated instead, only periodically 
during those admittedly several years while on ACDUTRA and 
INACDUTRA.  So this is the reason for needing additional 
medical comment, although the Veteran already has had one VA 
compensation examination.  See again McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see again also 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC) as well as any other 
appropriate State or Federal agency, 
and obtain documented verification of the 
exact dates the Veteran was on ACDUTRA.  

Also request and obtain copies of the Veteran's service 
treatment records and service personnel records for all 
periods of ACDUTRA.  If no such service personnel or 
treatment records can be found, or if they have been 
destroyed, ask for specific documented confirmation of 
that fact.  If it is reasonably certain these records do 
not exist or that any further efforts to obtain them 
would be futile, provide the Veteran appropriate notice 
of this.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.	Schedule the Veteran for another VA examination to 
determine the nature and etiology of his current 
bilateral hearing loss and bilateral tinnitus.  He is 
hereby advised that failure to report for his scheduled 
VA examination, without good cause, may have adverse 
consequences on these claims.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.

The claims file, including a complete copy of this 
remand, must be made available for review of the 
Veteran's pertinent medical and other history.  
In specifically determining the extent of noise exposure 
the Veteran had while in the military, the examiner 
should remain mindful of exactly when the Veteran was on 
regular active duty (May to November 1956), as opposed 
during the 30 or so odd years that ensued, until June 
1985, when he instead was on ACDUTRA and therefore not 
serving continually throughout a given year - rather, 
at some predetermined times (hopefully clarified in the 
development requested above).

Responses to the following questions are needed:

(A)	Whether it is at least as likely as not (a 50 
percent or greater probability) that any current 
bilateral hearing loss or bilateral tinnitus is related 
to the Veteran's period of active duty service in the 
U.S. Army from May to November 1956.  

(B)	Also whether it is at least as likely as not (a 50 
percent or greater probability) that any current 
bilateral hearing loss or bilateral tinnitus is related 
to any of the Veteran's confirmed periods of ACDUTRA 
service in the U.S. Army Reserves from November 1956 to 
June 1985.  He contends that he sustained acoustic 
trauma during his periods of annual ACDUTRA from 
repeated exposure to the loud artillery fire in his 
training exercises.



In making these important determinations, the examiner 
should review any available U.S. Army Reserves service 
treatment records for confirmed periods of ACDUTRA from 
1956 to 1985 and active duty STRs while serving in the 
Army in 1956.

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

3.	Then readjudicate the claims in light of 
any additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







